2015 UT App 293



               THE UTAH COURT OF APPEALS

                         STATE OF UTAH,
                            Appellee,
                               v.
                          ROBERT RIKER,
                           Appellant.

                       Per Curiam Decision
                         No. 20140884-CA
                     Filed December 10, 2015

            Eighth District Court, Vernal Department
               The Honorable Edwin T. Peterson
                          No. 111800525

           Colleen K. Coebergh, Attorney for Appellant
          Sean D. Reyes and Daniel W. Boyer, Attorneys
                          for Appellee

   Before JUDGES J. FREDERIC VOROS JR., STEPHEN L. ROTH, and
                        JOHN A. PEARCE.

PER CURIAM:

¶1     Robert Riker appeals his conviction, following a jury trial,
of sodomy on a child, a first degree felony. We affirm.

¶2      On appeal, Riker argues that the evidence was insufficient
to support his conviction and further argues that the district
court erred in denying a motion for directed verdict. When
“considering an insufficiency-of-evidence claim, we review the
evidence and all reasonable inferences drawn therefrom in a
light most favorable to the verdict.” State v. Maestas, 2012 UT 46,
¶ 177, 299 P.3d 892 (citation and internal quotation marks
omitted). We will not reverse a jury verdict if “some evidence
exists from which a reasonable jury could find that the elements
of the crime had been proven beyond a reasonable doubt.” Id.
                           State v. Riker


(citation and internal quotation marks omitted). “Thus, ‘[w]e
reverse a jury verdict only when the evidence, so viewed, is
sufficiently inconclusive or inherently improbable such that
reasonable minds must have entertained a reasonable doubt that
the defendant committed the crime for which he or she was
convicted.’” Id. (alteration in original) (quoting State v. Dunn, 850
P.2d 1201, 1212 (Utah 1993)). Furthermore, it is not the role of an
appellate court to determine witness credibility. See State v.
White, 2011 UT App 162, ¶ 8, 258 P.3d 594.

¶3     “A person commits sodomy on a child if the actor
engages in any sexual act upon or with a child who is under the
age of 14, involving the genitals or anus of the actor or the child
and the mouth or anus of either person . . . .” Utah Code Ann.
§ 76-5-403.1 (LexisNexis Supp. 2014). Riker generally contends
that there was insufficient evidence to prove these elements and
more specifically contends that there was insufficient proof that
the victim was under the age of fourteen when the incident
occurred. However, viewing the evidence in a light most
favorable to the verdict, we note that the victim testified that
during the summer when he was between the sixth and seventh
grade, Riker performed a sex act on the victim that fell within
the scope of the sodomy statute. The victim consistently testified
that the sex act that formed the basis for the charge occurred.
The victim testified to his birthdate. The detective who
interviewed the victim about the reported abuse at the
Children’s Justice Center (CJC) testified to the date that the
interview took place, which was before the victim’s fourteenth
birthday. Riker has not satisfied his burden on appeal to
demonstrate that the evidence and all reasonable inferences from
it were “sufficiently inconclusive or inherently improbable . . .
[that] reasonable minds must have entertained a reasonable
doubt that the defendant committed the crime for which he . . .
was convicted.” Maestas, 2012 UT 46, ¶ 177 (citation and internal
quotation marks omitted).




20140884-CA                      2               2015 UT App 293
                           State v. Riker


¶4      We agree with the State that the victim’s initial confusion
over the prosecutor’s preparatory questions do not require a
different result. Similarly, the claimed inconsistencies in the
victim’s testimony do not demonstrate that the jury’s verdict
was not supported by sufficient evidence. The alleged
inconsistencies in the time frame for the incident do not
demonstrate that the evidence was insufficient to support the
jury’s implicit determination that the victim was under fourteen
when the offense occurred. The jury heard the victim’s birthdate,
his recollection of when the offense occurred, and the
information presented by the detective that the CJC interview
occurred prior to the victim’s fourteenth birthday. It follows that
the offense would have occurred before the victim turned
fourteen years of age.

¶5     The district court also did not err in denying the defense
motion for a directed verdict. “[W]e will uphold the trial court’s
[denial of a motion for directed verdict or to arrest judgment] if,
upon reviewing the evidence and all inferences that can be
reasonably drawn from it, we conclude that some evidence exists
from which a reasonable jury could find that the elements of the
crime had been proven beyond a reasonable doubt.” State v.
Montoya, 2004 UT 5, ¶ 29, 84 P.3d 1183 (citation and internal
quotation marks omitted). Because we determine that the
evidence was sufficient to support the jury’s verdict, we also
conclude that the district court did not err in denying a motion
for directed verdict.

¶6    Accordingly, we affirm.




20140884-CA                     3               2015 UT App 293